                                               1    LIPSON, NEILSON P.C.
                                                    JOSEPH P. GARIN, ESQ.
                                               2    Nevada Bar No. 6653
                                                    DAVID A CLARK
                                               3    Nevada Bar No. 4443
                                                    9900 Covington Cross Drive, Suite 120
                                               4    Las Vegas, Nevada 89144
                                                    (702) 382-1500
                                               5    (702) 382-1512 - fax
                                                    jgarin@lipsonneilson.com
                                               6    dclark@lipsonneilson.com
                                               7    Attorneys for Defendants
                                               8                               UNITED STATES DISTRICT COURT
                                               9                                    DISTRICT OF NEVADA
                                               10
                                                    CENTURY-NATIONAL INSURANCE                 ) CASE NO.: 2:18-cv-02090-APG-PAL
                                               11   COMPANY, a California corporation, PACIFIC )
                                                    PIONEER INSURANCE GROUP, INC., a           )
                                               12   Delaware corporation, PACIFIC PIONEER      )
Lipson, Neilson, Cole, Seltzer & Garin, P.C.




                                                                                               ) STIPULATION AND ORDER TO
  9900 Covington Cross Drive, Suite 120




                                                    INSURANCE COMPANY, a California
   (702) 382-1500 – fax (702) 382-1512




                                               13   corporation, and UCA GENERAL               ) EXTEND TIME TO FILE
        Las Vegas, Nevada 89144




                                                    INSURANCE SERVICES, a California           ) RESPONSE TO PLAINTIFF’S
                                               14   corporation,                               ) COMPLAINT (ECF NO. 1)
                                                                                               )
                                               15                              Plaintiffs,     )
                                                                                               ) (FIRST REQUEST)
                                               16   v.                                         )
                                                                                               )
                                               17   DOUGLAS J. GARDNER, ESQ., an individual, )
                                                    DOUGLAS J. GARDNER, LTD., a Nevada         )
                                               18   domestic professional corporation, RANDS & )
                                                    SOUTH, LTD., a Nevada domestic             )
                                               19   professional corporation, ALPS             )
                                                    CORPORATION, a Montana corporation,        )
                                               20   DOES 1 through 20, inclusive.              )
                                                                                               )
                                               21                              Defendants.     )
                                                    _____________________________________ )
                                               22
                                               23
                                               24         Plaintiffs, CENTURY-NATIONAL INSURANCE COMPANY, PACIFIC PIONEER

                                               25   INSURANCE GROUP, INC., PACIFIC PIONEER INSURANCE COMPANY, and UCA

                                               26   GENERAL INSURANCE SERVICES and Defendant, DOUGLAS J. GARDNER, ESQ.,

                                               27   DOUGLAS J. GARDNER, LTD, and RANDS & SOUTH, LTD., by and through their

                                               28   respective counsel, hereby agree and stipulate as follows:

                                                                                              -1-
                                               1           IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant

                                               2    Douglas J. Gardner, Esq. to respond to Plaintiffs’ Complaint (ECF No. 1), currently

                                               3    due on November 26, 2018, shall be extended to December 7, 2018. This is the

                                               4    parties’ first request for extension and is their way of accommodating each other. The

                                               5    parties certify that this Stipulation is made in good faith and is not sought for the

                                               6    purpose of undue delay or to cause prejudice to any party.

                                               7    DATED this 27th day of November, 2018           DATED this 27th day of November, 2018.
                                               8    PHILLIPS SPALLAS & ANGSTADT LLC                 LIPSON NEILSON P.C.
                                               9
                                                    /s/ John A. Marshall                            /s/ David A. Clark
                                               10   _________________________                       _____________________________
                                                    John A. Marshall, Esq.                          JOSEPH P. GARIN, ESQ.
                                               11   Mark S. Reusch, Esq.                            Nevada Bar No. 6653
                                                    MARSHALL & ASSOCIATES                           DAVID A CLARK
                                               12                                                   Nevada Bar No. 4443
Lipson, Neilson, Cole, Seltzer & Garin, P.C.




                                                    26565 W. Agoura Road, Suite 200                 9900 Covington Cross Drive, Suite 120
  9900 Covington Cross Drive, Suite 120

   (702) 382-1500 – fax (702) 382-1512




                                                    Calabasas, California 91302                     Las Vegas, Nevada 89144
                                               13
        Las Vegas, Nevada 89144




                                               14   Attorneys for Plaintiffs, Century-National      Attorneys for Defendant,
                                                    Insurance Company, Pacific Pioneer              Doug Gardner
                                               15   Insurance Group, Inc., Pacific Pioneer
                                                    Insurance Company, and UCA General
                                               16   Insurance Services
                                               17
                                                                                                 ORDER
                                               18
                                                           IT IS SO ORDERED.
                                               19
                                                           DATED this 28th day of November, 2018.
                                               20
                                               21
                                               22                                                ________________________________
                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                               23
                                               24
                                               25
                                               26
                                               27
                                               28

                                                                                                  -2-
